Yeager, J.
This is a companion case to the one appearing under the same title, ante p. 619, 48 N. W. 2d 715. The parties are the same and their relationships to the cause of action here are the same as they are to that cause of action. Hence, the stated relationships therein will be adopted for the purposes of this case without repetition herein. Reference to them herein will be the same as in the opinion in that case.
*624It is pointed out further that the conduct and disposition pursued the same procedural plan as was followed in that case.
The subject matter of this case is the assignment of a lease by Hanna to Sullens of the northwest quarter of the southeast quarter of Section 16, Township 31, Range 25, Cherry County, Nebraska. Hanna had a lease of this land for a term of 25 years beginning December 31, 1929, and ending December 31, 1954. As a part of the transaction, the important details of which have been set forth in the opinion, ante p. 619, 48 N. W. 2d 715, Hanna contracted to and did assign this lease to Sullens and the two of them asked approval thereof by the board. Approval was denied.
From this action by the board Hanna and Sullens took the matter of this failure of approval to the district court by petition in error. The district court entered its decree reversing the action of the board, and directed the approval of the assignment.
Pursuant to the holding of this court in Todd v. Board of Educational Lands and Funds, ante p. 606, 48 N. W. 2d 706, and Hanna v. Board of Educational Lands and Funds, supra, the decree of the district court is affirmed.
Affirmed.